Ellison, J.
The case of Crockett v. Althouse et al., ante, p. 404, involved one of the notes given, *425under the terms of the lease in controversy. What we there said sufficiently explains our reason for holding the lease to be void and of no binding effect upon the plaintiffs. It may be added to what is there said, that this lease which is the consideration of the notes, is void for the further reason that it is made by an agent in his own name; for though, in the beginning of the lease, defendant is described as “ B. P. Bassett, agent estate R. Long, deceased, of Lexington, Kentucky, party of the first part; ” yet the effective portion of the lease is, “ That the said Bassett has leased to said party of the second part, for five years,” etc. It is true the deed is signed “ B. P. Bassett, agent, estate R. Long, deceased,” yet these descriptions to his name are mere deseriptio personae. In Murray v. Armstrong, 11 Mo. 209, Dillon the agent was described in the lease as the agent of Bailey, but then stated that the said Billon hath leased, etc., it was held a void lease. It is true in that case, Dillon signed his own name only, but the court refers to section 148, Story on Agency, where it is stated that though the agent signs and seals the deed as “ A. B. for C. D.” it is still his own deed. It must be borne in mind that the case of Murray v. Armstrong was, like the one at bar, a deed of lease under seal for a term of five years.
Some question was made as to Bassett being the proper party defendant as he was acting in the capacity of agent.
The notes were, however, executed in his name and he had negotiated some of them. Besides, it is a well-established rule of law that an agent must show some responsible principal behind him, else he will be held personally. Heath v. Goslin, 80 Mo. 310, and cases cited. In this case, as we have shown in Crockett v. Althouse, supra, there was no principal.
We have no doubt as to Bassett being the proper party defendant. The judgment,
with the concurrence of all,
is affirmed.